Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to an apparatus for managing network connections between user terminals and compatible communication networks, classified in H04L 41/5012. 
II.	Claims 13-19, drawn to a method for determining and assigning winning communications network, classified in H04L 41/5012.
III.	Claims 20-24, drawn to a method for determining scores for communications networks based on network performance parameters, classified in H04L 41/5012.

The inventions are distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be practiced by another materially different process such as a method that does not comprise determining and assigning winning communications network.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search required for Group II is not required for Group I, restriction for examination purposes as indicated is proper.  The search for the invention of Group II would require different field of search (e.g., employing different search queries such as assigning winning network), while the search for the invention of Group I would not.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be practiced by another materially different process such as a method that does not comprise determining scores for communications networks based on network performance parameters.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search required for Group III is not required for Group I, restriction for examination purposes as indicated is proper.  The search for the invention of Group III would require different field of search (e.g., employing different search queries such as network performance parameters scores), while the search for the invention of Group I would not.

Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention II has separate utility than inventions III because the method of invention II can be used in a system where the assignment of winning communications network is not based on scores determined based on the network performance parameters. Invention III has separate utility than inventions II because the system of invention III can be used in a system without assignment of service to the winning communications network.  
Because these inventions are distinct for the reasons given above and the search required for each Group is different, restriction for examination purposes as indicated is proper.  The search for the invention of Group III would require a different field of search by employing search of network performance parameters scores, while the search for the invention of Group II would not.  The search for the invention of Group II would require a different field of search by employing search of assigning winning network, while the search for the invention of Group III would not. 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Conclusion
A shortened statutory period for response to this action is set to expire two month (not less than 60 days) from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 U.S.C. 133, M.P.E.P. 710.02, 710.02(b)).
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/PHILIP C LEE/Primary Examiner, Art Unit 2454